 656DECISIONS OF NATIONALLABOR RELATIONS BOARDWalnut Creek Psychiatric Hospital d/b/aWalnutCreek HospitalandRoberta A. Sch m ljobann.Case 20-CA-8134January 23, 1974DECISION AND ORDERBY CHAIRMAN MILLER AND MEMBERSFANNING AND PENELLOOn August 20, 1973, Administrative Law JudgeHenry S. Salim issued the attached Decision in thisproceeding. Thereafter, General Counsel filed excep-tions and a supporting brief.Pursuant to, the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a,three-member panel.The Board has considered the record and theattached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings, andconclusionsof the Administrative Law Judge to theextent consistent herewith, and to adopt his recom-mended Order as modified herein.'The Administrative Law Judge found that onFebruary 20, 1973, Hospital Administrator Veronteinterrogated employee Moerer in violation of Section8(a)(l) of the Act when he asked her if she hadsigned "anything" with the Union. No exception hasbeen taken to this finding. However, the GeneralCounsel has excepted to the Administrative LawJudge's failure tofind an additional 8(a)(l) violationstemming from this unlawful interrogation when,upon Moerer's denying any union involvement onher part, Veronte stated that employee Bugnatto hadtold him otherwise, and that Ingram, whom we findhereinafter to be a supervisor, had told him the samething.We find merit to this contention of theGeneral Counsel. Accordingly, we find that thesestatements of Veronte created the impression thather union activities were being kept under surveil-lance in violation of Section 8(a)(1) of the Act.The General Counsel has also excepted to theAdministrativeLaw Judge's failure to find thatIngram was a supervisor and agent of Respondent asalleged in the complaint. That complaint allegationwas not denied in Respondent's answer. Neverthe-less, the Administrative Law Judge held that theGeneral Counsel had not established that Ingramwas a supervisor or agent of Respondent because no1The General Counsel excepted to the Administrative Law Judge'sfailure to include as part of his remedy that Respondent be required to offerreinstatement to employee Schmaljohann who was found to have beendischarged in violation of Sec.8(aX3) and(1) of the Act. Thereafter, theAdministrative Law Judge issued an "Erratum"correcting this inadvertentomission from the remedy part of his decision by requiring Respondent to"offer reinstatement to her to'the position she held on January 6, 1973." Weevidence was adduced as to her status at the hearing.We disagree. Apparently, the Administrative 'LawJudge inadvertently overlooked the failure of theRespondent to contest the allegation of Ingram'ssupervisory and agencystatus in .its answer, and,therefore, the lack of necessity for the GeneralCounsel to offer proof in support of it. Under Section102.20 of the Board Rules and Regulations,Series 8,as amended, the failure of Respondent to deny thisallegation constituted an admission by it that Ingramwas its supervisor and agent,and we so find.2Havingso found,we must consider the merits of theallegations in the complaint based on Ingram'salleged unlawful conduct as the Administrative .LawJudge dismissed such allegations on the ground thatresponsibility for her acts could not be imputed toRespondent.Employee ^Berger testifiedwithout contradictionthat on February 26, 1973,Ingram' asked her if shehad "signed any papers to do with the Union" towhich she said it was no concern of Ingram's.WhenIngram became excited, banging her hand on thetable and demanding an answer,Berger admittedthat she had signed something. We find this conductof Ingram to be interrogationin violationof Section8(a)(l) of the Act.Employee Moerer testified without contradictionthat on January 8, 1973, she asked Ingram if theUnion had been to the hospital, to which Ingramreplied that she knew union representatives had beenthere. The General Counsel contends in his excep-tions that this conduct by Ingram created theimpression of surveillance.SinceMoerer initiallyasked Ingram about the Union and no evidence waspresented to indicate that Ingram's knowledge of theUnion's presence was obtained through anythingother than innocent observation,we find thatIngram's response to Moerer's inquiry did not createthe impression of surveillance in violation of Section8(a)(1) of the Act,ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the recommend-edOrder of the Administrative Law Judge asmodified below and hereby orders that Respondent,Walnut Creek Psychiatric Hospital, d/b/a WalnutCreek Hospital,Walnut Creek, California, its offi-shallmodify the recommended order of the Administrative Law Judge torequire that Schmaljohann be offered reinstatement to her former or asubstantially equivalent position of employment, if the prior job is no longeravailable2 Sec. 102.20 in pertinent part provides that "any allegation in thecomplaint not specifically denied ... in an answer...shall be deemed tobe admitted to be true and shall be so found by the Board ...."208 NLRB No. 98 WALNUT CREEK HOSPITALcers; agents, successors,and assigns,shall take theaction set forth in the said recommended Order, as somodified:1.Insert the following as paragraph 1(c) andreletter the following paragraphs accordingly:"(c)Creating the impression . of keeping undersurveillance the union activities of its employees."-2.Substitute the following for paragraph 2(a):"(a) Offer to Roberta A. Schmaljohannimmediateand full reinstatement to her former job or, if that jobno longer exists,toa substantially equivalentposition, without prejudice to her seniority or otherrights and privileges, and make her whole for anyloss of earnings of benefits she may have suffered byreason of the discrimination against her fromJanuary 6, 1973, until the date of said offer, withreimbursement to be computed as provided in F. W.Woolworth Company,90 NLRB 289,Isis Plumbing &Heating Co.,138 NLRB 716."3.Substitute the attached notice for that of theAdministrative Law Judge.APPENDIXNOTICE To,EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a trial in which all parties had the opportunitytopresent their evidence,theNationalLaborRelations Board has found that we, Walnut CreekPsychiatricHospital,violated the National LaborRelations Act, and has ordered us to post this noticeand to keep the promises that we make in this notice.WE WILL NOT discharge or otherwise discrimi-nate against any employee because of his or heractivity on behalf of, or membership in, Hospitaland InstitutionalWorkersUnion,Local 250,AFL-CIO,or any other labor organization.WE WILL NOT.question our employees aboutwhether they belong to a union or signed unionpapers.WE WILL NOT create the impression that we arekeeping union activities under surveillance.WE WILL NOT in any other manner interferewith, restrain,or coerceemployeesin the exerciseof their rights under Section 7 of the Act.WE WILL offer full reinstatement to Roberta A.Schmaljohann to her former job or, if that job nolonger exists,to a substantially equivalent posi-tion,and make her whole for any loss of pay shemay have suffered as a result of her discriminato-ry discharge,.plus interest thereon at 6 percent ayear.657WALNUT CREEKPSYCHIATRIC HOSPITALD/B/A WALNUT CREEKHOSPITAL(Employer)DatedBy(Representative)(Title)Thisis an official notice and must not be defacedby anyone.Thisnotice must remain posted for 60 consecutivedaysfrom the date of posting and must not bealtered, defaced, or covered by any other material.Any questions- concerning this notice or compli-ance with its provisions may be directed to theBoard'sOffice,13018 Federal Building,Box 36047,450 Golden Gate Avenue, San Francisco, California94102, Telephone 415-556-3197.DECISIONHENRY S.SAHM,AdministrativeLaw Judge: Thisproceeding, heard at San Francisco, California,on July 9and 10,1973, pursuant to a charge filed March 6, 1973, anda complaint issued June 20, presents two issues:whetherRespondent hospital discriminatorily discharged employeeRoberta A.Schmaljohannon January 5, 1973,because ofher union activities;and secondly,whether Respondentengaged in surveillance and interrogated and promisedemployees benefits including wage increases,in order todiscourage their support of the Union.Upon the entirerecord,including observation of thedemeanor of the witnesses,and after due consideration ofthe briefsfiled by General Counsel and by Respondent onAugust 13,1973, there are made the following:FINDINGS OF FACTI.THE BUSINESS OF THE EMPLOYER AND THE LABORORGANIZATION INVOLVEDCommunity Psychiatric Centers,a California Corpora-tion, operates 10 proprietary hospitals in California. One ofitshospitals, the Respondent herein,which is located atWalnut Creek,California,had gross annual revenue inexcess of$250,000,and annually receives goods andmaterials valued in excess of $5,000 directly from outsidethe State and approximately $5,000 in Federal medicareand California medicare medical programs.It is foundaccordingly,that Respondent is an employer, engaged incommerce within the meaning of Section 2(6) and (7) ofthe Act.The Union, Local 250 of the Hospital and InstitutionalWorkers'Union,herein called the Union,isa labororganization within the meaning of Section 2(5) of the Act. 658DECISIONS OF NATIONAL LABOR RELATIONS BOARD11.THEALLEGED UNFAIR LABOR PRACTICES 1A.IntroductionIt appears that some time after the hospital opened inMarch that certain employees were dissatisfied with theirworking conditions, as evidenced by the turnover ofpersonnel. Because of this discontent, they began to discussamong themselves the feasibility of having a unionrepresent them. A prime protagonist for a union wasRoberta Schmaljohann who told some of her coworkersthat she favored a union and also informed them of theadvantages of a union in alleviating those workingconditions of which they complained. Schmaljohann, whowas an inactive member of the Union herein,2 stated to theemployees her favorable views with respect to this Unionin particular, and the employees' need in general, for aunion to remedy their complaints and improve theirworking conditions.These prounionsentimentsof Schmal-johann were expressed in the presence of her immediatesupervisor,Doris Hendricks, who was present on variousoccasionswhen Schmaljohann was speaking to otheremployees about the necessity of a union. It was suggestedby Hendricks to Raymond Veronte, the head of thehospital and her superior, that Schmaljohann should beterminatedbecauseof her union activities. Verontedischarged Schmaljohann on January 5, 1973, with nopriornotice.On March 2, 1973, the Union filed arepresentation petition, a Board election was held on April19, which the Union won, and a certification of representa-tive issued on April 27, 1973.B.The Alleged Violation of Section 8(a)(3)Roberta Schmaljohann, the alleged discriminatee, whohad 7 years' experience as a medical records secretary, washired on July 19 as a medical records secretary in thebusinessoffice of the Respondent hospital. She workedunder theimmediatesupervision of Doris Hendricks, whowas the head of the business office and also director ofpersonnel. The hospital physicians dictated their diagnosisregarding the condition of their patients to Schmaljohannwho, in turn, transcribed and typed their medical reports.In addition, she opened and distributed the mail, took careof the correspondence of the hospital administrator,Raymond Veronte, and was also in charge of the filing andcustody of the medical records.Insofar as the technical aspects of the medical recordswere concerned, she was under the direct supervision ofEvelyn Reynolds, a licensed medical records consultinglibrarian,who visited the hospital once each month toevaluate,inter alia,the quali ty of Schmaljohann's medicalrecords work, which she incorporated into a written reportfor submission to Veronte, the hospital administrator.Reynolds was not a hospital employee but performed herduties on a contract basis. At the end of Schmaljohann's 3-1 All dates are 1972 unless otherwise indicated.2 She obtained a withdrawal card from the Union in 1969 when shevoluntarily left the employ of another hospital. A withdrawal card usuallyentitles the holder to a very qualified union membership.Such cards areeither of the honorary or participating type. Normally, both types carry anexemption for the holder from the dues obligation to the union and entitletheholder to regain regular membership without fulfilling normalmonth, probationary period,Reynolds submitted toVeronte a favorable report dated October 27, 1972, of herwork performance. On thesame date,Veronte recom-mended a pay raise for Schmaljohann. See G.C. Exh. 3.The following day, October 28, Veronte discussedSchmaljohann's performanceevaluationreport with her.According to Schmaljohann, Veronte told her that she"was gettingalong petty well, that my relationship' withthe employees and my coworkers and my supervisors wasquite goodand that Ididn't have anysignificantproblemsthere.He did say thatI showed a reluctance to communi-cate with the doctorsas faras completing their charts andmedical records, but he thought that this weakness wouldimprove with experience. He said that he didn't have anyreal unfavorable comments other than that one weaknessthat I showed in communicating. Also, with the MedicalDirector and himself, he did say that he felt there was alack of communication there .... I told him that I feltthere was a lack of communication between the MedicalDirector and the Administrator [Veronte],inasmuch asthey were not aware of how much work they had placedupon me, and he thought the lack of communicationwasn't between he and the Medical Director as much as itwas with me coming to the Medical Director or himselfwithmy comments . . . he didn't have any negativeremarks at that time other than the fact that I mentionedpreviously . . . . He told me that I would be getting mypay raise, effective November 1. He rated me as competentto effective worker, I believe."Veronte, the hospital administrator's version of thisinterview reads as follows: "In that 90-day evaluation, itwas pointed out to her that neatness and accuracy of herwork needed improvement and that she needed to organizeher work better. These, were things that needed to be donebetter and this was areas that I talked to her about and Ithought that she had to learn to get along better with theMedical Director and the Administrator. She seemed to beconfused on how to handle these people and how to handledoctors."Schmaljohann also testified that: "[The] third or fourthweek in November, [Veronte] said that Dr. Widroe, theMedicalDirector,had been complaining about thetranscription on the charts on the ward, that he had gonethrough them. They were not just his charts ... Mr.Veronte askedme atthat time whether or not I was havingany particular difficulty with the transcription ... .Schmaljohann went on to explain that she was experienc-ing no difficulty except for one particular doctor who"spoke with a brogue, and his accent wassometimesa littledifficult to handle, but after you familiarized yourself withhim, that he was prettyroutine ...."Schmaljohann continued that when Reynolds made hermonthly visit to the hospital in December, Reynolds toldher that Veronte had discussed with Reynolds the qualityof the medical reports which the doctors had dictated toreinstatement requirements.In addition. theholder ofthe participatingwithdrawal card isentitled toparticipate in the pension and insurancebenefits of the union's international affiliate upon the payment of certainfees.Withdrawalcardholders are denied all other benefits of membershipincluding the right to attend meetings.but aresubject to the Union'sconstitution. WALNUTCREEK HOSPITAL659Schmaljohann and which she transcribed from her short-hand notes.Schmaljohann stated Reynolds assured herthat her work was "very adequate,"stating, "I want to letyou know that I pulled your charts on a random basis ontheward and I found;your transcription to be veryadequate,and I'm going to be putting it, in my next report.... Schmaljohann.stated that the "very adequate"evaluation by Reynolds of her work did appear in the nextreport and that Veronte read the report in her presence,"but nothing was said [by him] about [Reynold's report]one way or the other."Schmaljohann's status in the Union herein at the timethe events in this proceeding occurred was that of aninactivemember, as she was issued a withdrawal card bythe said Union when she voluntarily left the employ of theKaiser Hospital in 1969. See footnote 2. However, indiscussions by the employees about unsatisfactory workingconditions at the Respondent hospital as described,supraSchmaljohannwas in the forefront in espousing thebenefits of unionism and making invidious comparisonswith the differences between Respondent'swages, holi-days, and other working conditions as compared to thosehospitals whose employees were represented by the Unionherein.On one of many occasions when Schmaljohann wasadvocating unionism,she told Hendricks,her supervisor,inNovember,that in view of there being so many"dissatisfied personnel that there was an air of animositythat you could feel from the day that you worked there,and she said that she knew that a problem existed, and Itold her [Hendricks] `Well, don't you feel that if there wasa union here.that the employees would be protected,' andshe knew that a problem existed. . .but she didn't feelthat a union was the answer. . . .I told her that with aunion,you do have grievance protection. I understood herpoint though whenyou dohave a union shop that you haveto, you know,the employer's hands are tied,and I realizedthis,but taking everything into consideration,Istillmaintained my feeling that the employees would be moreprotected and would be better off with a union."Schmaljohann testified that during the first week inDecember, while in the hospital cafeteria,with employeesof the nursing,dietary, and business departments,3 thatthey asked her "since I had been a previous employee ofKaiser Hospital,which was a member of Local250, theyasked me what,.thepayscale was atthe time.The unioncontract had just been changed and the pay scale was quitea bit more than what they had been making there, and Ican remember some of the nursing personnel in particularwere really amazed at the difference in pay that they wouldbe receiving on an hourly basis."On or about December 22,.while having lunch withHendricks,Schmaljohann informed Hendricks that it washer belief that the employees favored the Union and thatshe "liked"her work but considering the responsibilityplaced upon her and the amount of work expected of her,3 PatriciaGavello,a business department employee, who testified onbehalfof theRespondent,was present,and accordingto Schmaljohann,Gavello complained that the hospital had not paid her for overtime she hadworked,stating,"The onlything that'll straighten this place out is a union."Gavello on her direct examination denied she stated "the Union would be agood thing for the hospital,"or that Schmaljohann ever discussed unionshe "felt [she]was underpaid,"comparedwith the salaryshe would be receiving if she was employed at a unionhospital.On the morning of January 5, 1973, Schmaljohann wassummoned by Veronte to his office. The following is herrecital of what occurred:He and I were4he only ones that were present. Heleaned back in his chair and he said,"Bobbie, I havesomething painful to tell you,"and I looked at him andhe said,"I'm going to have to let you go." And I wasstunned at. first, and then I said, "Why," and his replywas, "Well,'he says,"It'smany things."He says, "Ican't put my finger on any one certain thing,"and hesays, "that we," meaning Dr. Widroe, the MedicalDirector, and himself felt that they couldn't trustmeand that I was disloyal.Ihad said that I didn't see how they could feel thatway. I did mention the fact that I consulted Mrs..Hendricks on a few occasions and he pointed out that Ishould have consulted him, which,you know, wouldhave been the chain of command,and that,he said,"Well, for an example, I know this sounds petty," buthe says, "I asked you to stamp the mail as it wasreceived," and he says, "I had to remind you to do thattwice," and he said, "You still haven't done it." Well,this was right around the time of the holidays and wehad a three-day weekend in between and I admit I didneglect to do that, but then the holidays, there wasquite a bit of work to be done, and that wasn't the firstthing on my mind, and he said that he was sorry. I toldhim, I said, "Do you realize I'm not in a position whereIwant to work? I'm in a position where I have towork," and he said that he realized that and that he wassorry and if he could do anything to help obtainanother job, he'd be happy to because I was a superiorworker and, on that note, he told me, he said-I askedhim if that was all. I asked him when my last day wasand he said, "Today." I said,"Will I be getting mycheck in two weeks?" He said, "No," he said, "I have itprepared," and so then I went into Medical Recordsand called my husband and shortlyafter that he cameintoMedical Records and asked me for my keys andgave me my check.Itwaselicited that January 5 was Schmaljohann'sregular payday and that Veronte handed her regular checkto her that morning and the afternoon of the same day shereceived her final paycheck approximately at 4 o'clock. Shetestified thatshe wasgiven nowarningthat. she was to bedischarged and that she was paid in full up to the date ofher discharge but she was not given any compensation forthe following week or 2 weeks but merely paid up to thedate of her discharge.MorrisWills was northern Californiaacting regionalactivities with her, other than she agreed with Schmaljohann's statement toher that the hospital would go union.Little credence has been givenGavello's testimony.Also present,testified Schmaljohann, was GraceIngram,head of the dietary department,who attended"quite a few of thediscussions that we had in the cafeteria. " 660DECISIONS OF NATIONALLABOR RELATIONS BOARDadministrator from June 1972 to February 21, 1973, of fourhospitals, including RespondentWalnut Creek Hospital,which were operated by Community Psychiatric Centers.4His testimony follows:In mid-December, he was "advised" by Veronte that heintended to discharge Schmaljohann. After Veronte statedthe reasons for his contemplated action, Wills stated thathe "felt that [Veronte] did not have sufficient grounds fortermination. ... [because b lased on her employeeevaluation and the facts that he [Veronte] had presented tome, I did not feel at the time that there was just cause fortermination."At another point in his testimony,Willsstated that when he and Veronte discussed Schmaljohann'sevaluation report [General Counsel Exhibit No. 3] he"found nothing in her evaluation that would lead me todismiss her."Another discussion was had between Veronte and Willson the morning of January 5, 1973, with respect toSchmaljohann's proposed discharge.Wills testified thatthey considered whether "there was just cause for termina-tion of Mrs. Schmaljohann." The basis for Veronte'sdischarging her, continuedWills,was "that he couldn'ttrust her [because] of her conferring with Evelyn Reynoldson the subject of medical records . . . that she had goneover his head .... [I told him] it would be within thenormal chain of command for her to go directly to Mrs.Reynolds on questions pertaining to medical records," andthat it was not necessary for her to obtain permission fromVeronte before discussing with Reynolds matters involvingmedical records.Wills concluded that "based on ourdiscussion, that there was no supportive evidence for [her]termination ...." Wills testified that he also told Verontethat terminating people "without back-up proof ofmalfea-sance of duty could result in poor public relations for thehospital."Wills continued that "it was my contention thatseeking clarification of policy regarding medical recordsdirectly from Mrs. Reynolds was the appropriate thing todo, as Mrs. Reynolds was the Medical Records Consult-ant.,,A week after Schmaljohann's discharge, Veronte tele-phoned Wills and "questioned [him] as to what his legalresponsibilitywas in supplying the Schmaljohann familywith the letter stating reasons for discharge, what wouldhappen to the hospital if he didn't, or what could happento the hospital if he did not supply the letter, and whetheror not he should supply the letter." Wills testified that thisletter,which apparently was requested by Schmaljohann,was not supplied to her. Wills concluded his directexamination by testifying that when Veronte was adamantin discharging Schmaljohann, he told him: "Under thecircumstances. 1 felt that it would be fair to give her twoweeks' notice rather than to discharge her summarily forcause."On cross-examination and redirect, it was elicited thatWillsand Veronte discussed in mid-December "thepossibility and probability that union activity was takingplace at Walnut Creek Hospital" but continued Wills, hedid not recall discussing "anyone specifically that would beengaged in union activities...." Wills stated that there"had been an ongoing discussion" with respect to unionactivities beginning as early as July 1972.DorisHendricks who was business manager of thehospital from February 1972 to February 9, 1973, andSchmaljohann's immediatesupervisor, testified that sheinformed Veronte in late November or early Decemberthat employees were talkingto union representatives. "Itold him that I felt that one member of my particular staff,and when I say immediate member, I'm speaking mostly ofthe girls inthe BusinessOffice that I was mostly relatedwith, one member had been cultivating or speaking to aunion representative, and I furthermore mentioned to Mr.Veronte that it had been brought to my attention that amember of the nursing staff had considered this and therewas a lengthy discussion with Mr. Veronte." Hendricksstated that theymentioned namesof employees who mightbe involved in union activities. She continued that shementioned Schmaljohann's name to Veronte and told himthat "surely" he was aware that she was a member of theUnion herein "since shecame fromKaiser[Hospital] .. .and that she told Veronte of Schmaljohann'sunioninterest.On cross-examination, Hendricks stated that shesuggested to Veronte that Schmaljohann might be disloyaland should be separated because ofher unionactivities.Hendricks was absent from the office from December 24to January 8. 1973, becauseof illness.When she returnedshe inquired of Veronte why Schmaljohann was terminatedand why he had not informed her before taking this action.Hendricks testified that Veronte never told her he wascontemplating firing Schmaljohann. According to Hen-dncks, the reply of Veronte was: "Well, I didn't want tosay anything to you in the hospital. I figured you didn'tneed any more undue strain" and I asked him why and hesaid,"Well, as you know, I have been thinking ofterminating her some time, and she was not able to copewith the work and I said,no, I was notaware that you'dbeen contemplating this for sometime,and I said that if Ifelt that it was her work, I felt that she was a terr ibly loyalperson, and, to my knowledge, having proofreadseveraldocuments of good size for her and found them to beextremely accurate with a minimal of typing errors, I didn'tunderstand this." Hendricks continued that there may havebeen two or three criticisms which Veronte made of thequality of Schmaljohann's work but that they "were very,veryminor ...." Hendricks also related that she hadinquired of Reynolds on "several occasions" with respectto the quality of Schmaljohann's work because Veronteand Dr. Widroe, chief of the hospital's medical staff, hadcomplained about her. Hendricks mentioned this toReynolds, the hospital's medical records expert, who statedthat she was aware of thesecomplaints.Hendricks'testimonycontinuesthat Reynolds "wanted me to knowthat she had pulled [Schmaljohann's] charts at random andchecked them out and found her work to be satisfactory.... Just to the fact that she had pulled 12 charts atrandom and she specifically said Dr. Widroe, since he wasmaking the complaints . . . . She found the work satisfac-tory."When Hendricks was asked what was the hospital's4Veronte stated Wills was his "superior," (tr. p 140)and Dr. Widroe"boss"of the four hospitals which Community Psychiatric Centers operatedMedical Director,testified thatWills was "the number one man" and thein Northern California. WALNUT CREEK HOSPITAL661policy with respect to warnings being given employeesprior to their discharge,she answered that the policy ofCommunity Psychiatric Centers was to give employeesthree warnings prior to terminating them but"Mr. Verontetoldme [in September or October 19721 we would chuckthe policy and do.as we pleased...."Raymond E.Veronte has been employed as administra-tor of the Walnut Creek Hospital from January 1972 to thepresent time.He testified it was not until February 18,1973, that he learned from.Gavello,an employee, thatthere was union activity on the premises of the hospital.Veronte denied he knew Schmaljohann was a unionproponent.Unknown.toSchmaljohann,an offer ofemployment to commence on January8,1973,was madetoFrances Slate on December 14 for her to, replaceSchmaljohann.Veronte testified that he became dissatis-fiedwith Schmal'ohann in October and he decided todischarge her onember 14 becauseof her "inability toget along with the Medical Director,Dr. Widroe" and "Ifelt that I had a more than adequate replacement"in Slate.Also, continued Veronte,"There had been times whenMrs. Schmaljohann just wasn't able to do the work," andhe was unable to trust her. The basis for this lack of trustwas not clearly explained by Veronte,other than anobfuscated justification which reads as follows:"Ididn'tfeel that she would not'convey the information on to Mrs.Hendricks,and Mrs.Hendricks plays an important part inthis, because Mrs. Hendricks was going to be terminated assoon as an adequate replacement could be found. Sincethere was such a close relationship between Mrs. Schmaljo-hann and Mrs.Hendricks.".When asked what occurred between October andDecember 14, which caused him to recommend Schmaljo-hann's termination,he answered:"Well, this thing that washappening with Mr. Wills and the Business Manager, whoisreporting to him,going around me without myknowledge.It just kept building up and at that time, Iwould say, I started looking for a replacement. As a matterof fact,Mrs. Slate came in and I talked to her and, at thetime, she was referred to me by Mrs. Hendricks ... thisprobably was in November sometime...And I told herwe did not have any openings.Just a few weeks after that, Ifeltwe should make a replacement... " Veronte thenasked Slate to come to his office for an interview whicheventuated in her being hired in January to replaceSchmaljohann who was fired on January 5.On cross-examination Veronte stated that the reason fordischarging Schmaljohann"was the lack of confidence thatI had in her loyalty to me, to pass the information on that Iwanted to give her,or the information that would be madeavailable to her, and keep it within just us,in other words,and when my position was being threatened and she waspassing information on to one of the people who wasthreateningmy job,asAdministrator, I 'felt that herposition'was untenable."When Veronte was asked if hetoldWills,whom he described by his own testimony as his"superior,"the reasons stated above for deciding todischarge Schmaljohann,he incredibly answered:"I can'trecall exactly what I told him."He then went on to allegethat he gave his reasons to Widroe,the medical director,andHendler, the director of nurses,but not to his"superior" because,"part of theproblem thatarises incommunicating withMr.Wills is he was part of theproblem.In other words,he was going behindmy back, Ifelt,to the business manager [Hendricks) and trying todisruptWalnut Creek Hospital....Mr. Wills enteredinto it because he was trying to get me fired, so if[Schmaljohann is) reporting to him and Mrs. Hendricks,who isworking for me, who is going around me andreporting toMr.Wills,who is the acting regionaladministrator,Ihad no choice but to get rid of thosepeople who were not loyal to me...Veronte never informed Schmaljohann that he wasdissatisfiedwith the quality of her work nor warned herthat he was going to terminateher. Theonly time Verontediscussed her work with her was when he interviewed heron October28,at the time she received her 90-dayevaluation report and he recommended a pay raisefor her.These objectivefactors show that he had no substantivecomplaints about thequality of her work.Dr.Harvey Widroe,medical director of the Respon-dent hospital,testified that Schmaljohann's transcriptionsof letters and data that went into the medical charts was"sloppyand on a number of ' occasions actually needed tobe retyped.Second,Ifelt that thevolume of materialproduced was not produced at an adequate rate.In otherwords, that her production was too slow... [she] wasdeficient:whetherone wouldcall it lack of maturity, poorjudgment, lack of common sense,itseemed to be arepeated deficit."Widroecontinued-thathe.became"exasperated"in the"middle of November" and he"insisted"thatshe be "terminated."Significant is Ver-onte's testimony that he did not decide to fire Schmaljo-hann until December 14, a month after Widroe"insisted"that she be terminated,and it was not until 2 months laterthat she eventually was discharged on January5, 1973.AlthoughVeronte'sprimemotivating basis for firingSchmaljohann was her alleged disloyalty,it is noteworthythatwhenWidroewas asked on his direct examinationwhether Veronte ever complained to him that he did not"trust"her, he answered:"No, I don't rememberanythingof that sort."Anothersalient consideration elicited oncross-examination,isWidroe's testimony that he com-plained to Veronte asearlyas Augustabout Schmaljo-hann's alleged inadequacies but that he never put thesecomplaintsin writing eventhough it is not too unreasona-ble to assumeWidroewas consultedby Veronte when heprepared her satisfactory evaluation report ofOctober 27.Cogently probativeof the invalidity of the reasons ascribedfor Schmaljohann's discharge is Widroe's admission thathe never discussed her alleged deficiencies with Hendricks,who was Schmaljohann's immediate supervisor and towhom she was directly responsiblefor the quality of herwork.Furthermore,Schmaljohann testified thatDr.Widroe nevercomplained or informed her that he wasdissatisfiedwith her work.Credibility-Discussion-Conclusions'The testimonyof Veronte and Widroe has been carefully 662DECISIONS OF NATIONAL LABOR RELATIONS BOARDconsidered and their demeanor on the witness standobserved and it is concluded that their testimony allegingSchmaljohann was discharged for valid reasons and notbecause of her union activities is not worthy of belief.5 TheRespondent, of course, believes otherwise. This diversity ofviews raises an issue of credibility which is resolved infavor of the versions told by the General Counsel'switnesses.Based upon the foregoing recital of the facts inthis case and upon the substantial evidence on the recordappraised as a whole, and on the straightforward testimonyofSchmaljohann,Wills,and Hendricks, the GeneralCounsel's witnesses, Veronte's generally vague denials andunimpressive, if not, in some instances, incredible reasonsgiven for discharging Schmaljohann are not credited.Likewise,Widroe's testimony, as indicated above andbelow, was ineffective to rebut the evidence elicited by theGeneral Counsel showing that Schmaljohann's dischargewas motivated, in part at least, by discriminatory consider-ations within the meaning of Section 8(a)(3) of the Act.Moreover, the witnesses for the General Counsel appearedto be sincere and truthful witnesses, and the events relatedby them follow a logical sequence, which are consistentwith the attendant circumstances in this casesHaving resolved the credibilityissue asto whose versionof the facts herein related shall be accepted as true, thenext problem to be decided is a legal question: Whetherthe discharge of Schmaljohann was, in substantial andcontrolling part, motivated by union animus in violation ofSection 8(a)(3) of the Act?In order to find a violation by an employer of Section8(a)(3)of the Act (29 U.S.C. Section 158(a)(3)), threerequirements must be met: (1) employer discrimination asto hire or tenure of employment; (2) a resulting encourage-ment or discouragement of membership in a union; and (3)antiunion motive.? In the law of labor relations, the term"discrimination" most often refers to inequality of treat-ment based upon discriminatory employment practices onthe part of employers to discourage employees' organiza-tional activities for collective-bargaining purposes. Howev-er, the Act does not circumscribe an employer's right tohire, discipline, or discharge an employee for reasons notforbidden by the Act, even though the employee may be anactive union adherent or advocate. The employer can hireand fire at will, so long as his action is not based on unionmembership or activities or intent to interfere with thepurposes of the Act.8The Respondent maintains that Schmaljohann wasdischarged for good cause. The record reveals otherwise.She was an efficient employee and the alleged faultsascribed to her were of a "petty" and "minor" nature.Based upon the virtually uncontradicted testimony of Willsand Hendricks, as well as Schmaljohann's satisfactorywritten evaluation report, it is found that the assigned5N.L.R.B. v. James Thompson & Co., Inc.,208 F.2d 743, 746 (C.A. 2).6Universal Camera Corporation v. N. L. R. B.,340 U.S. 474, 495, 496;N.L.R.B. v. Dinion Coil Company, Inc.,201 F.2d 484 (C.A. 2).7N.L.R.B. v. Great Dane Trailers, Inc.,388 U.S. 26, 32-33 (1967).8 12Labor Law Journal 325.9SantaFe Drilling Company v.N.L.R.B., 416 F.2d 725, 729 (C.A. 9,1969).Shattuck Denn Mining Corporation v. N.L. R. B.,362 F.2d 466, 470(C.A. 9, 1966).10N.L.R.B. v.Miller Redwood Company,407 F.2d 1366, 1369 (C.A. 9,1969), citingUniversal Camera Corporation v. N. L. R. B.,340 U.S. 474 at 488.reasons for discharging her were pretextual, and thatRespondent discharged Schmaljohann because of herunion activity and in order to rid itself of a leading unionadherent. Thus, the crucialissue is oneof fact:What wasthe actual motive for the discharge?9 Because theissue isone of subjective intent, direct evidence is rarely obtaina-ble and consequently the trier of the facts "may rely oncircumstantial as well as direct evidence and his inferenceand finding on motivation must prevail where it isreasonable and supported by substantial evidence on therecord considered as a whole." 10 Here the evidencesupports the inference that the Respondent dischargedSchmaljohann because it had learned that'she was in theforefront of union activities and the person to whom theemployees turned for information and advice because ofher membership in the Union herein and her knowledge ofwhat they might expect in wages and other benefits if theyvoted in the Union based upon her experience when sheworked at another hospital in the area whose employeeswere represented by the same union.Moreover, Veronte was well aware that Schmaljohannwas a union proponent as Hendricks, her supervisor, notonly told Veronte this but she also suggested to him thatSchmaljohann should be terminated." On January 6, 1973,1day after Schmaljohann's discharge, Veronte interrogat-edMoerer about union activities at the hospital. Inconsequence, Veronte not only knew of Schmaljohann'sunion activities at the time he summarily discharged her onher payday with no advance notice or severance pay, butalso in conjunction with his union hostility, it is evidentthat in appraising the conflicting evidence as to the reasonfor her discharge, the evidence preponderates in favor of afinding that proscribed motives, namely, Schmaljohann'sprotected and concerted activities, were the significant andcontrolling determinant in the Respondent's decision todischarge her, and thelegitimatebusiness considerations,based on her alleged shortcomings, were pretexts to cloakthe true ground for the discharge.12Furthermore; the timing and precipitous nature of herdischarge, as well as Respondent'sunion animus, areadditional factors from which an inference of unlawfuldiscriminationmay be drawn. "Coincidence in unionactivity and discharge renders an employer vulnerable.." 13 This is particularly so where, as here, Schmaljo-hann was never given any warning prior to her discharge.Finally,Veronte's shifting reasons for explaining hisdecision to fire Schmaljohann, are often indicative of adiscriminatory intent.14 For instance, his vague answer toher question asking the reason for her discharge, as relatedby the credited testimony of Schmaljohann when he toldher: "It's many things ... I can't put my finger on any11On cross-examination,Veronte acknowledgedthat the Union hereinwas negotiatinginOctober withtheBelmontHospital inNorthernCalifornia, alsoownedby CommunityPsychiatricCenters.12N.L.R.B. v.WhitinMachineWorks,204 F.2d 883. 885 (C.A. I).1:1N.L.R.B. v. Council Manufacturing Corporation,334 F.2d 161, 164(C.A. 8. 1964). Accord:Signal Oil and Gas Co. v. N.L.R.B.,390 F.2d 338,342 (C.A. 9, 1968);N.L.R.B. v. Tri-State Stores, Inc.,477 F.2d 204 (C.A. 9,1972).14Dant &Russell Ltd.,92 NLRB 307, 320;IntertownCorp.,90 NLRB1145. 1148. WALNUT CREEKHOSPITAL663one certain thing...."and then telling her that he andDr.Widroe believed her to be disloyal and not trustwor-thy.15 In addition,Veronte charged her with failing tostamp the mail as it was received,which he himselfdescribed as "petty."Contradictory of his alleged reasonthat Schmaljohann was inefficient is his offer during herexit interview that he would be happy to recommend herfor another job as she was a "superior worker."This is notthe normal reaction of an employer who accuses hisemployee of being disloyal and inefficient.Belieing thetruth of Veronte's assertion is not only the corroborativetestimony of Hendricks and Wills that Schmaljohann wasboth a loyaland satisfactory employee,but also herOctober 27 evaluation report and pay raise on November1.The giving of contradictory reasons may, of course, beconsidered in determining the real motive,16 and inconsis-tentexplanationsarea circumstance indicating themotivation.17 Then too, Veronte gave other reasons at thetrial for her discharge which he did not mention to eitherSchmaljohann or Wiils.18 I view as afterthoughts the otherreasons which Veronte raised for the first time at the trialand not at the time when he discharged Schmaljohann.19For all these reasons,Respondent's discharge of Schmaljo-hann is found to be motivated,at least in part, by unionanimus, and therefore,isan unfair labor practice withinthe meaning of Section 8(a)(3) of the Act.C.TheAlleged Violationsof Section 8(a)(l)The General Counselalleges that Respondent violatedSection 8(a) (1) of the Act,when Respondent,by RaymondVeronte andGrace Ingram,interrogated and grantedemployees additionalholidays,pay raises,and created theimpressionthatemployees were undersurveillance. Theuncontradicted evidence reveals thatVeronte asked LucilleMoereron January 6, 1973, if she hadtalked to unionrepresentativesto whichshe replied she had not.Moererdid testifythat onFebruary 16, 1973, she had signed "apetition" on behalf of Local 250, theUnion herein. OnFebruary 20,Moerer testified that sheturned over toVeronteliteraturewhich the Unionhad given her and thathe then inquired if she had signed"anything"to which shereplied in the negative.Verontestated that Bugnatto, anemployee,had told himthat she had,and Ingram,anotheremployee, also toldhim the samething.Moerer continuedthat Bugnattotold her on April 16, 1973, that he hadattended a "department heads" meeting andVerontestated thatif the Union got in there would be a strike andhe askedthe, departmentheads to be on thelookout foremployeesin the event that thehospital's personnel wentout on strike 2015Both Hendricks and Schmaljohann testified that on the evening ofJanuary 5,1973, after Veronte discharged her, she phoned Hendricks fromher home,and told her she had seen an application at the office by someonewho had appliedfor Hendrick's job.It is uncontroverted that Schmaljohannwas authorized to open mail which was not marked confidential.16N.L.R.B. v. Condenser Corporation of America,128 F.2d 67 (C.A. 3).17N. L.R.B. v. Somerset Shoe Company,Ill F.2d 681 (C.A. 1).18Based upon the evidence in this case,little credence is ascribed toRespondent'scharge that Schmaljohann disregarded the importance ofmaintaining confidential information. The record fails to reveal anycorroboration of Respondent's contention that Schmaljohann had "extremedifficulty"in dealing withdoctors orthat her maintenance of charts andMoerer also testified that Veronte told her thatLocal 250was not a"good"Union and that another hospital'semployees"were voting to negotiate to go out of the Unionbecause they were a bad Union and he didn'twant to seeus get mixed up with something like that.And I asked himwhattheyhad done that was bad but he never gave me anyreason why they were bad."Moerer also asked Verontewhether it was true tlillt the hospital would not negotiatewith the Unionto which Veronte replied that they did nothave"to accept the Union" and that if it was selected bythe employees in the impending election"some goodvalued employees would quit and he didn'twant to losethem."SynthiaGail Berger was employed as a cook byRespondentfrom April 1972to May 1973. She corroborat-ed some of Moerer's testimony. Berger testified that onFebruary 26, 1973,Grace Ingram,whom she described asdirecting her work, asked her if she had"signed any papersto do with the Union"to which she replied, "itwas not anyof her concern."Ingram demanded an answer whereuponBerger told her that she had.On March 1,1973, Bergerreceiveda salaryincrease and an additional paid holiday.Itwould appear that Veronte was hostile to unionactivityin the hospital as evidenced by his discharge ofSchmaljohann and his describing the Union as "bad" andstating that the Respondent did not have to accept theUnion.In this context, therefore, when Veronte questionedMoerer as to whether she talked to union representativeson the hospital premises and whether she had signed apetition circulatedby the Unionamong the employees, hetherebyengaged in proscribed conduct.Itisfound,accordingly, that Veronteunlawfully interrogated Moererin violation of Section 8(a)(l) of the Act.21On March 1,1973, 1 daybefore the Union filed itsrepresentationpetitiononMarch 2,theRespondentnotified all of its personnelof "salarychanges" effectiveMarch 1, 1973, and the granting to them of one additionalpaid holiday, provided theyhad been employed full timefor 90 days. The Act doesnot require an employer pendingan election to refrain from making economically motivateddecisions involving business matters or any changes inworking conditions necessary to the continualand orderlyoperations of its business, absent a promise of benefitsconditioned upon rejection of the Union and/or any causalconnection between such changes and the rights accordedto employeesby the Act.Normal business decisions mustcontinue to be made and frequently are necessary for theefficient operation of an enterprise,even though it occursduring an organizational campaign.22The burdenof proof is on the General Counsel toestablish and sustain the allegations of his complaint by arecords was not satisfactory.19PeoplesMotor Express,Inc. v.N.LR.B.,165 F.2d 903.905-906 (C.A.4).20Bugnatto was described as "the head housekeeper" who took care ofthe diningroom floors and assigned work to other employees,as well asmaintenance of the hospital kitchen and"grounds,"and "other parts of thehospital."Bugnatto.voted at the election conducted by the Board on April21, 1973.21BrakeParts Co.,178 NLRB247, 252-253.22N.LR.B. v. W.T. Grant Company,208 F.2d 710,712 (C.A.4);BurnsBrick Company,80 NLRB 389.391. 664DECISIONSOF NATIONALLABOR RELATIONS BOARDpreponderance of the probative and credible evidence, andwhen it is charged these benefits were granted toRespondent's employees under circumstances which vio-lated Section 8(a)(1) of the Act, this allegation must beestablished by a preponderance of the evidence thatRespondent granted and announced the benefits on March1, 1973, for the purpose of causing the employees to rejectthe Union. I am not convinced that the General Counselhas established this. Accordingly, this allegation of thecomplaint will be dismissed.It is alleged that Grace Ingram interrogated and engagedin surveillance in violation of Section 8(a)(1) of the Act.Other than a passing reference to Ingram as being "head"of the dietary department, there was no evidence elicitedby the General Counsel either to show that Respondentwas liable for any proscribed conduct of Ingram vis a visthe employees or that she was acting for Respondent.Accordingly, the General Counsel has not proven by apreponderance of the evidence that Grace Ingram was heldout by Respondent as its agent 23 or was acting asRespondent's agent or was authorized by Respondent todo those acts alleged in the complaint. As such burden isupon the General Counsel, there has been a failure ofproof to impute Ingram's alleged conduct to Respondent.Moreover, there is not a scintilla of evidence with respectto alleged surveillance on the part of the Respondent.Accordingly, it will be recommended that these allegationsin the complaint be dismissed.III.THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of the Respondent set forth above, have aclose, intimate, and substantial relation to trade, traffic,and commerce among the several states and tend to lead tolabor disputes burdening and obstructing commerce andthe free flow of commerce.Upon the foregoing findings and conclusions, there arehereby made the following:CONCLUSIONS OF LAW1.The Respondent is an employer engaged in com-merce within the meaning of Section 2(6) and (7) of theAct.2.The Union, Hospital and InstitutionalWorkersUnion, Local 250, Service Employees International Union,AFL-CIO, is a labor organization within the meaning ofSection 2(5) of the Act.3.By interfering with, restraining, and coercing theemployees in the exercise of the rights guaranteed inSection 7 of the Act, as specified in this Decision, theRespondent has engaged in, and is engaging in, unfairlabor practices within the meaning of Section 8(a)(1) of theAct.4.By discriminating with regard to the hire and tenureof employment of Roberta A. Schmaljohann, Respondent23Cf.Tyler Pipe Company,171 NLRB 308, 309.24 In the event no exceptions are filed asprovided by Sec.102.46 of theBoard'sRules and Regulations,the findings,conclusions,recommenda-tions, and recommendedOrderherein shall, asprovidedin Sec.102.48 ofsaidRules and Regulations,be adoptedby theBoard and become itsfindings,conclusions,and order,and all objections thereto shall be waiveddiscouraged membership in the aforementioned Union andcommitted unfair labor practices within the meaning ofSection 8(a)(3) of the Act.5.The allegations of paragraphs VII, (b), (c), (d), (e),(f), and (g) of the complaint are dismissed.THE REMEDYIt is recommended that the Respondent cease and desistfrom violating Section 8(a)(1) and (3) of the Act, and that itoffer reinstatement toRoberta Schmaljohann to theposition she held on January 6, 1973, and that it reimburseher for any loss of earnings suffered by reason of thediscrimination against her, by paying to her a sum ofmoney equal to the amount she wouldhaveearned fromJanuary 6, 1973, until such discrimination has been fullyeradicated, less her net earnings during the period of suchdiscrimination, with said reimbursement to be computed asprovided inF.W Woolworth Company,90 NLRB 289, andIsis Plumbing & Heating Co.,138 NLRB 716.Upon the foregoing findings of fact, conclusions of law,and upon the entire record, and pursuant to Section 10(c)of the Act, there is issued the following recommended:ORDER 24Respondent,Walnut CreekPsychiatricHospital d/b/aWalnut CreekHospital,its officers,agents,successors, andassigns,shall:1.Cease and desist from:(a)Discriminatorily discharging its employees or other-wise discriminating against any employee because of his orher activityon behalf of,or membership in, Hospital andInstitutionalWorkers Union, Local 250,Service Employ-ees InternationalUnion, AFL-CIO,or any other labororganization.(b) Interrogating employees with respect to their unionmembership or activities.(c) In any other manner interfering with,restraining, orcoercing its employees in the exercise of their rights underSection 7of the Act.2.Take thefollowing affirmative action necessary toeffectuate the policiesof the Act:(a)Make wholeRoberta A.Schmaljohann in the mannerset forth in the section of this Decision entitled "TheRemedy"for losses she suffered as a result of herdischarge.(b) Preserve and, upon request,make available to theBoard or its agents,for examination and copying, allpayroll records, social security payment records, timecards,personnel records and reports,and all other recordsnecessary to analyze the amountof backpaydue and rightsof employment under the terms of this Decision.(c)Post at its hospital inWalnut Creek, California,copiesof the attached notice marked"Appendix." 25Copies of said notice on formsprovided by theRegionalDirector for Region 20 shall,after beingduly signed byfor all purposes.25 In the event that the Board'sOrder is enforced by a Judgment of aUnited States Court of Appeals,the words in the notice reading"Posted byOrder of the National Labor Relations Board"shall read"Posted Pursuantto a Judgment of the United States Court of Appeals Enforcing an Order ofthe National Labor Relations Board." WALNUT CREEK HOSPITAL665Respondent,be posted by Respondent immediately uponreceipt thereof,and be maintained by it for 60 consecutivedays thereafter,in conspicuous places, including all placeswhere notices to employees are customarily posted.Reasonable steps shall be taken by Respondent to insurethat said notices are not altered, defaced, or covered byany other material.(d)Notify the Regional Director for Region 20, inwriting,within 20 days from the date of the receipt of thisDecision,what steps Respondent has taken to complyherewith.